—Appeal by the *359defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered September 15, 1993, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is not preserved for appellate review (see, People v Micheline, 154 AD2d 624), and, in any event, it is without merit (Matter of Mark T., 168 AD2d 218). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.